Per Curiarn.

The proceedings under the partition act were null and void, as respects the claim of the demand-ant for dower. She was not bound to appear and plead; and her not appearing cannot prejudice her present claim. The judgment in partition could only affect her rights, if any she had, as a joint-tenant^ tenant in common, or in coparcenary. Her right of dower did not make her such a tenant; nor did it come within the purview of the act. The subsequent conduct of the heirs, in selling the part assigned as her dower, for the costs of partition, has very much the appearance of an attempt to defraud her of her rights. There must be a judgment for the demandant, for the dower and damages recovered by the verdict.
Judgment for the demandant.